Citation Nr: 1132491	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  06-28 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an increased initial evaluation for a low back disorder.    

2. Entitlement to an increased initial evaluation for a scar on the right cheek.  

3. Entitlement to an increased initial evaluation for a scar, postoperative left varicolectomy.  

4. Entitlement to an increased initial evaluation for a scar on the right arm.      

5. Entitlement to an increased initial evaluation for residuals of an injury to the left arm.

6. Entitlement to an increased initial evaluation for a left lower leg muscle strain.  

7. Entitlement to an increased initial evaluation for right lower leg muscle strain.  

8. Entitlement to an increased initial evaluation for a corneal abrasion.      

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from July 2002 to July 2005.                 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter was later transferred to the VA RO in Baltimore, Maryland.  In November 2008, the Board remanded this matter for additional development and medical inquiry.  

The issue regarding an increased rating for an eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record dated since July 31, 2005 has indicated that the Veteran had forward flexion in his thoracolumbar spine that exceeds 60 degrees, has combined range of motion that exceeds 120 degrees, has not had in the area of his thoracolumbar spine a muscle spasm or guarding that causes an abnormal gait, scoliosis, reversed lordosis, or kyphosis, and has not experienced an incapacitating episode.  

2.  The medical evidence of record dated since July 31, 2005 has indicated that the Veteran has experienced significant pain on motion during range of motion testing for his lower back disorder.      

3.  During the entire appeal period, the scar on the Veteran's right cheek has manifested one characteristic of disfigurement, but has not been productive of tissue loss, gross distortion, asymmetry, or two or more characteristics of disfigurement.   

4.  From July 14, 2008, the scar in the Veteran's groin area, which is superficial, has been painful. 

5.  Prior to January 17, 2006, the scars on the Veteran's right arm were not deep, greater than 929 square centimeters, painful, unstable, or productive of limitation of function in the right arm.   

6.  From January 17, 2006, the scars on the Veteran's right arm have not been deep and have not caused severely limited function in the right arm. 

7.  Prior to April 15, 2010, the scars on the Veteran's left arm were painful, but were measured at less than 77 square centimeters, and did not cause limitation of function in the left arm.     

8.  From April 15, 2010, the scars on the Veteran's left arm have been measured at less than 465 square centimeters, and have not severely limited the function of the Veteran's left arm.  

9.  During the entire appeal period, the evidence of record has indicated that the Veteran's ulna fracture has healed well without malunion or nonunion, and has indicated that he does not have limitation of motion in his elbow, limitation of pronation beyond the last quarter of the arc, limitation of dorsiflexion (extension) of less than 15 degrees, or limitation of palmar flexion in line with the forearm (0 degrees).  

10.  During the entire appeal period, the Veteran has experienced mild neurological symptoms in his left upper extremity due to a nerve injury he incurred during service.    

11.  During the entire appeal period, the evidence has indicated moderate impairment in the Veteran's muscle group (MG) VII.  

12.  During the entire appeal period, the evidence has indicated moderate impairment in the Veteran's MG VIII.  

13.  During the entire appeal period, the Veteran's left lower leg disorder has been productive of mild and occasional pain, but has not been productive of limitation of motion or function in the left lower extremity.   

14.  During the entire appeal period, the Veteran's right lower leg disorder has been productive of mild and occasional pain, but has not been productive of limitation of motion or function in the left lower extremity.   


CONCLUSIONS OF LAW

1.  From July 31, 2005, the criteria for a disability rating of 20 percent, for the Veteran's service-connected lower back disorder, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235-5243 (2010). 

2.  From July 31, 2005, the criteria for a disability rating of 10 percent, for the Veteran's service-connected scar on his right cheek, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2005). 

3.  Prior to July 14, 2008, the criteria for a compensable disability rating, for the Veteran's service-connected scar, postoperative left varicolectomy, had not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2005). 

4.  From July 14, 2008, the criteria for a disability rating of 10 percent, for the Veteran's service-connected scar, postoperative left varicolectomy, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2005). 

5.  Prior to January 17, 2006, the criteria for a compensable disability rating, for the Veteran's service-connected scars on the right arm, had not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2005). 

6.  From January 17, 2006, the criteria for a disability rating in excess of 30 percent, for the Veteran's service-connected scars on the right arm, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2005). 

7.  Prior to April 15, 2010, the criteria for a 10 percent disability rating, for the Veteran's service-connected scars on the left arm, had been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2005). 

8.  From April 15, 2010, the criteria for a disability rating in excess of 20 percent, for the Veteran's service-connected scars on the left arm, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2005). 

9.  The criteria for a compensable disability rating, for service-connected residuals of the Veteran's ulna fracture, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5215 (2010). 

10.  From July 31, 2005 to May 22, 2007, the criteria for a 20 percent disability rating, for the Veteran's service-connected nerve disorder in his left arm, had been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8514-8516 (2010). 

11.  From May 22, 2007, the criteria for a rating in excess of 20 percent, for the Veteran's service-connected nerve disorder in his left arm, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8514-8516 (2010). 

12.  From July 31, 2005 to April 15, 2010, the criteria for a 10 percent disability rating, for the service-connected injury to MG VII, had been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5307 (2010). 

13.  From April 15, 2010, the criteria for a disability rating in excess of 10 percent, for the service-connected injury to MG VII, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5307 (2010). 

14.  The criteria for a disability rating in excess of 10 percent, for the service-connected injury to MG VIII, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5308 (2010). 

15.  The criteria for a compensable disability rating, for the Veteran's service-connected left lower leg disorder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 4.73, Diagnostic Code 5022-5312 (2010). 

16.  The criteria for a compensable disability rating, for the Veteran's service-connected right lower leg disorder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 4.73, Diagnostic Code 5022-5312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims decided here have been properly developed for appellate purposes.  The Board will then address the merits of the claims, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claims, and whether the claims have been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id.

VA provided the Veteran with several notification letters dated between January 2006 and December 2009.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, VA informed the Veteran of the legal requirements in his appeal, and of the evidence necessary to substantiate his claims.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA advised the Veteran of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his appeal.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  And though the Veteran was not provided with a notification letter prior to the adverse rating decision on appeal, following complete notification his claims were readjudicated in the August 2010 supplemental statement of the case (SSOC) of record.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision); Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim).  The Board therefore finds no prejudice with the late notice received by the Veteran.  

The VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And the RO provided the Veteran with multiple VA compensation examinations.  

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claims here.  

II.  The Merits to the Claims for Increased Rating

The Veteran served on active duty between July 2002 and July 2005.  The record indicates that while serving in Iraq in September 2004, the Veteran incurred several disorders due to combat-related blast injuries.  

In July 2005, the Veteran claimed service connection for the claims on appeal.  In December 2005, the RO granted service connection for these disorders, and assigned an effective date of July 31, 2005, the day following the Veteran's discharge from active service.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In September 2006, the Veteran appealed the assigned disability ratings.

In this decision, the Board will evaluate the evidence to determine whether an increased rating has been warranted at any time during the appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim).  See also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

The Board will address the Veteran's disabilities separately below.  

	Back 

Effective July 31, 2005, the Veteran has been rated as 10 percent disabled from a service-connected lower back disorder.    

Disabilities of the back are rated under the General Rating Formula for Diseases and Injuries of the Spine of 38 C.F.R. § 4.71a.  Under this provision, ratings of 10, 20, 30, 40, 50, 60, and 100 percent are authorized for such disorders as vertebra fracture and residuals, ankylosis, limitation of motion, and intervertebral disc syndrome (IVDS).  See 38 C.F.R. § 4.71a.  There is no evidence of record, or claims, for vertebra fracture and ankylosis.  Therefore, the Board will not address the criteria under the rating code that apply to these types of lower back disorders.    

As the Veteran has already been assigned a rating of at least 10 percent during the appeal period, the Board will limit its increased rating analysis to those relevant provisions of the Rating Schedule that provide for a higher disability evaluation (i.e., 20 percent or higher).  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; for a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).  

An increased rating may also be warranted where the evidence indicates incapacitating episodes caused by neurological symptoms, or intervertebral disc syndrome (IVDS).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrant a rating of 60 percent.  Id.  

The relevant medical evidence here consists of VA compensation examination reports dated in June 2005, November 2009, and April 2010, VA treatment records, and lay statements from the Veteran.  

The June 2005 VA examiner noted the Veteran's complaints of pain following the blast injury he incurred during service in Iraq.  The Veteran indicated continued pain daily.  The examiner indicated that the pain did not affect the Veteran's ability to walk normally.  The examiner noted pain on palpation.  The examiner noted normal muscle strength, and noted no change in range of motion, and no further pain, weakness, or increased pain during repetitive movements or when resistance was applied to the back.  The examiner noted forward flexion of 90 degrees, extension of 30 degrees, lateral flexion bilaterally of 35 degrees, and bilateral rotation of 35 degrees.  The examiner noted pain of 5/10 during the range of motion testing.  And the examiner noted no neurological symptoms associated with the Veteran's movement.  

The November 2009 examiner also noted the Veteran's complaints of pain on motion.  The examiner noted no incapacitating episodes, radiating pain, or neurological symptoms associated with the Veteran's lower back disorder.  The examiner found the Veteran with normal posture and gait.  He noted no kyphosis, lordosis, or scoliosis.  He noted no muscle spasm, atrophy, or guarding.  He noted no weakness.  He noted active range of motion of 80 degrees forward flexion, 30 degrees extension, lateral flexion bilaterally of 30 degrees, and bilateral rotation of 30 degrees.  The examiner noted objective evidence of pain on active motion.  And the examiner also noted x-ray and imaging studies indicating mild disc space narrowing.       

The April 2010 VA examiner noted the Veteran's low back pain as moderate.  The examiner indicated that the Veteran's condition was not incapacitating, and that the Veteran could function and perform his daily activities.  The examiner indicated that the back problem did not prevent the Veteran from employment.  The examiner indicated that the Veteran claimed no weakness, fatigability, decreased endurance, incoordination, instability or flare-ups.  The examiner noted no tenderness to percussion, no postural abnormalities, and no fixed deformities.  Musculature was noted as symmetrical without spasms.  The examiner noted 80 degrees flexion, 20 degrees extension, lateral flexion of 20 degrees bilaterally, and bilateral rotation of 40 degrees.  This examiner noted no pain on motion, and noted no motor of sensory abnormalities.  But the examiner also noted persistent pain, and provided a diagnosis of low back strain.     

The record also contains VA treatment records dated between 2005 and 2010.  

A May 2007 VA treatment record indicates complaints of back pain, worsened by a recent slip and fall.  The examiner noted normal gait, and normal strength and sensation in the lower extremities.  The Veteran indicated no radiating pain.  The examiner indicated use of a TENS unit for back pain.  

A July 2008 VA physical therapy note indicates increased back pain.  The Veteran indicated decreased range of motion and loss of function in recreation and household activities.  The Veteran indicated sharp stabbing pain on his left side occurring 3-4 times daily.  The record indicated full flexion and extension, but with pain, and indicated side bending to the right 50 percent limited by pain, side bending to the left 75 percent limited by pain, and rotation 25 percent limited by pain.  The physical therapist noted a normal gait with a slightly stooped posture.  The record indicated that the Veteran could not continue regular physical therapy sessions due to timing issues.  

A February 2009 VA emergency room treatment record indicated complaints of chronic left flank pain, radiating up the Veteran's back to his left shoulder.  

Finally, the Board notes that it has reviewed the Veteran's lay statements in the claims file, particularly those he provided during his July 2008 Board hearing.  During the hearing, the Veteran indicated that he was capable of lifting and squatting, but that sitting down caused  him pain.  He indicated use of a back brace, but indicated that it was not effective.  

A layperson is generally not capable of opining on matters requiring medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  But lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran is competent to attest to symptoms he may experience regarding his back disorder.  His statements of pain and limitation are probative because these symptoms are observable for the person experiencing them.  

Based on the evidence dated between 2005 and 2010, the record is clear that the Veteran has full range of motion and is functional despite his lower back disability.  Indeed, no evidence of record indicates incapacitating episodes, forward flexion less than 60 degrees, a combined range of motion less than 120 degrees, or muscle spasm, guarding, abnormal gait, scoliosis, lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).  So the evidence would not appear to support a rating increase to the next-highest evaluation (20 percent) for the lower back disorder.  

However, when evaluating musculoskeletal disabilities, VA may grant a higher rating in cases in which functional loss is evident as a result of pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The evidence in this matter does not indicate weakness, fatigability, incoordination, decreased endurance, incoordination, instability, or flare-ups.  Rather, as noted in the April 2010 report, the record indicates that the Veteran does not have these problems.  What the record has indicated consistently during the appeal period is that the Veteran experiences pain on motion.  Although the April 2010 examination report indicated no pain on motion, the preponderance of the evidence indicates at least some pain on motion.  The June 2005 VA examiner noted pain of 5/10 during the range of motion testing.  The July 2008 VA physical therapy note indicated sharp stabbing pain on his left side occurring on a daily basis, and indicated range of motion limited by pain between 25 to 75 percent.  A record dated in February 2009 indicated severe left flank pain, radiating up the Veteran's back to his left shoulder.  The November 2009 examiner noted objective evidence of pain on active motion.  And the Veteran has offered lay evidence of pain in his back.  See Layno, supra.  The Board therefore finds a rating increase to 20 percent warranted in this matter, effective the date after the Veteran's discharge from service on July 31, 2005.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).  

A rating of 40 percent is unwarranted here, however.  No evidence indicates forward flexion less than 30 degrees or incapacitating episodes.  Although the Veteran's reports of pain pertain to his entire range of motion, the record indicates that the Veteran has not been limited by his pain to such an extent that he effectively is incapable of bending over.  Rather, the evidence has indicated that, despite his pain, he is capable of functioning.  In finding a 40 percent rating unwarranted the Board has considered the Veteran's testimony before the Board that his primary pain occurs while sitting, and the most recent evidence of record in April 2010 which does not indicate severe limitation of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).  

In sum, the lay and medical evidence of record indicates that pain associated with the Veteran's lower back disorder significantly affects his range of motion.  Based on this evidence, the Board finds a 20 percent rating warranted during the entire appeal period.  See Fenderson and Deluca, both supra.  

	Scar on the Right Cheek

Since July 31, 2005, the Veteran has been rated as 0 percent disabled for a scar on his right cheek.  The Veteran appealed that rating to the Board.  

(The Board granted service connection for a scar on the Veteran's left cheek in November 2008.  The 10 percent rating assigned for that disorder by the RO later in November 2008 has not been appealed to the Board.  The Board nevertheless notes that the only evidence of record addressing the Veteran's left cheek scar is found in the June 2005 VA examination report, which notes a left cheek scar due to dental treatment.  The examiner found "[n]o current problems with the scar", measured the scar as 3.5 cm, and noted it as circular).    

Scar disorders are rated under DCs 7800 to 7805 of 38 C.F.R. § 4.118.  The criteria for evaluating the residual stasis ulceration scars, under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through Diagnostic Code 7805, were revised effective October 23, 2008.  They were specifically limited to claims filed on or after October 23, 2008.  Here, the Veteran's initial claim (from which the initial rating action stems) for service connection was received in 2005.  Accordingly, the revised schedular rating criteria are not applicable in this decision.  Those in effect prior to October 23, 2008, must be applied.

Under DC 7800, scars on the head, face or neck are rated.  The Veteran has been rated as 0 percent disabled for the scar on his right cheek.  Under the version applicable to this matter, a 10 percent rating is warranted under DC 7800 where the evidence shows that a facial scar has one characteristic of disfigurement.  The next-highest rating of 30 percent is warranted where the evidence indicates visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, ears, cheeks, lips), or with two or three characteristics of disfigurement.   38 C.F.R. § 4.118, DC 7800.  

Under DC 7800, it is further provided that the eight characteristics of disfigurement are: scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id. at Note (1) (2005).

The evidence of record addressing the scar on the Veteran's right cheek consists of the June 2005 and November 2009 VA reports, the VA treatment records, and the Veteran's statements.  The June 2005 VA report notes no "current problem with the scar" on the Veteran's right cheek.  The examiner measured the "post sharp metal wound" as 1.5cm x .2cm.  The November 2009 VA report noted a well-healed scar on the right cheek at the zygoma measuring 2cm in length and 3mm in width.  The examiner described the scar as well healed and not tender or disfiguring.  During his July 2008 Board hearing, the Veteran stated that his facial scars were not painful, but indicated that the scars bothered him "a little bit" when shaving.  And VA treatment records do not note problems related to facial scars.  The Board does note a May 2006 VA treatment record discussing the Veteran's health generally, and noting no "facial weakness, droop, or nasolabial flattening."  

Based on this evidence, the Board finds a 10 percent rating warranted for the scar on the right cheek.  The evidence indicates one characteristic of disfigurement - that the Veteran's scar exceeds 0.6 cm at the widest part.  38 C.F.R. § 4.118, DC 7800.  But the Board finds a 30 percent rating unwarranted here during the appeal period.  The evidence does not indicate visible or palpable tissue loss on the right cheek, and does not indicate gross distortion of the cheek or asymmetry between the two cheeks.  Moreover, the record indicates just one characteristic of disfigurement.  38 C.F.R. § 4.118, DC 7800.  The record does not indicate other characteristics of disfigurement.  Id. at Note (1).  As such, a rating of 10 percent has been warranted during the appeal period for the right cheek scar.    

	Scar from a Varicolectomy

Since July 31, 2005, the Veteran has received a noncompensable rating for a scar in the groin area related to an in-service varicolectomy.  

The Board has reviewed DCs 7801 through 7805, which address scars not on the head, face, or neck.  A 10 percent evaluation is warranted under DC 7801 where a scar, that is not on the head, face, or neck, is deep or limits motion, and is at least 6 square inches in size.  38 C.F.R. § 4.118.  Under DC 7802, a 10 percent evaluation is warranted where a scar, that is not on the head, face, or neck, is superficial, does not cause limitation of motion, and is at least 144 square inches in size.  Id.  Diagnostic Code 7803 provides a 10 percent rating for scars that are superficial and unstable.  Id.  Under DC 7804, a 10 percent rating is warranted for scars that are superficial and painful on examination.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  A superficial scar is one not associated with underlying soft tissue damage.  Id.  Under DC 7805, other scars are to be rated based on limitation of function of the part affected.  Id.

The evidence of record addressing the scar in the Veteran's groin area consists of the June 2005 VA report, and the Veteran's statements during his July 2008 Board hearing.  The June 2005 report indicated no problems with the varicocele that led to the surgery.  The examiner described the problem as resolved.  He also described the Veteran's skin as having normal texture and turgor, and stated that the Veteran's genital and abdomen areas were normal.  The November 2009 report and VA treatment records are silent regarding the scar.  But the Veteran, during his July 2008 Board hearing testimony, indicated that the scar is painful.  He stated that he experiences pain in this scar when having sexual intercourse.  He noted slight pain and slight pressure when using the bathroom as well.  See Layno, supra.  The Board finds the Veteran's lay testimony to be persuasive in this matter, particularly given the absence of recent evidence describing the nature of the groin-area scar.  Moreover, the Veteran is competent to testify regarding observable symptoms, such as pain associated with a scar.  As such, the record indicates that the Veteran has a superficial scar which is painful.  A 10 percent rating is therefore warranted under DC 7804, effective the date of the Veteran's Board testimony on July 14, 2008.  See Fenderson, supra.  

	Right Arm Scars

The scar tissue on the Veteran's right arm was rated as noncompensable from July 31, 2005 to January 16, 2006.  In an August 2010 rating decision, the RO increased the rating to 30 percent, effective January 17, 2006.   

The medical evidence establishes that the Veteran actually has several scars on the right arm.  In a July 2010 VA report, the examiner noted three scattered shrapnel sites on the anterior surface of the right arm, and three small scattered shrapnel sites on the volar surface of the right arm.  The examiner described the sites as well healed and "not breaking down."  But he also noted the scars as slightly tender.  Based on the evidence of tenderness, the RO awarded a 30 percent evaluation, effective January 17, 2006.  The Board has reviewed the record to determine whether the evidence would support the assignment of a compensable evaluation prior to that date, and a rating in excess of 30 percent since that date.  

The evidence dated prior to January 2006 consists of service treatment records and the June 2005 VA compensation examination report.  The service treatment records do not provide information regarding any symptoms that may have been associated with the Veteran's right arm scars towards the end of his active duty.  Moreover, the June 2005 separation reports of medical examination and history do not note the right arm scars.  In the June 2005 VA report, scars from multiple fragment wounds were noted on the Veteran's extremities.  The examiner indicated "no current problem" with these disorders.  The examiner noted in the right arm "peppered brown scars ranging from 0.2cm to 1 cm in size" in an area 7.5 cm x 9cm.  The examiner noted that a scar on the left arm was painful, but did not indicate any pain associated with the right arm scars.  

Based on this evidence, the Board finds that a compensable evaluation was unwarranted for the right arms scars from July 31, 2005 to January 17, 2006.  The medical evidence of record did not indicate a deep scar on the right arm, a superficial scar that was at least 144 square inches in size, a scar that was unstable, or even a scar that was painful.  Moreover, none of the evidence indicated limitation of motion or function in the right arm due to the scar tissue.  Rather, the June 2005 VA examiner indicated no change in range of motion testing.  38 C.F.R. § 4.118, DCs 7801-7805.  

The evidence dated after January 2006 consists of VA treatment records, a VA examination report dated in November 2009, an examination report dated in April 2010, an addendum report dated in July 2010, and the Veteran's statements.  To warrant a rating in excess of 30 percent under 38 C.F.R. § 4.118, this evidence would need to indicate that the scars were deep and exceeded 144 square inches or severely limited the function of the right arm.  See 38 C.F.R. § 4.118, DCs 7801 and 7805.  But the evidence does not indicate that level of impairment.  The Veteran did not offer evidence regarding these scars in his statements of record to include his testimony before the Board in July 2008.  The VA treatment records do not indicate that the right arm scars are deep or limit function in the upper right extremity.  And the VA reports in November 2009, April 2010, and July 2010 do not indicate this type of disability.  Rather, the April 2010 VA report indicates full motion and function in the Veteran's right arm, noting 80 degrees dorsiflexion, 70 degrees palmar flexion, 40 degrees ulnar deviation, and 40 degrees radial deviation.  The examiner also indicated that testing produced no pain, weakness, fatigability, decreased endurance, incoordination, or instability, and no pain with repetitive motion.  And the July 2010 examiner indicated that the scars were slightly tender, but were well healed and stable.  Based on this evidence, a rating in excess of 30 percent has been unwarranted since January 17, 2006.  

In sum, a compensable rating is not warranted here between July 31, 2005 and January 17, 2006, and a rating in excess of 30 percent has been unwarranted since then.  As such, an increased rating is not due for the service-connected scar tissue on the right arm.  See Fenderson, supra.    

	Residuals of a Left Arm Injury

In the blast injury he suffered in Iraq, the Veteran incurred significant damage to his left arm.  The record indicates that shrapnel fractured his left ulna and penetrated two muscle groups, causing nerve and tendon damage, and scar tissue.  The record also shows that the Veteran underwent subsequent surgeries for the injury, which resulted in additional residuals.  

In his July 2005 claim, the Veteran claimed service connection for a fragmentation wound to his left forearm.  The Board construes this claim as a claim for service connection for all residuals of the blast injury.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Since July 2005, the Veteran has been service connected for skin, muscular, neurological, and orthopedic disorders in the left arm.  In determining whether an increased rating is warranted for residuals of the blast injury, the Board will assess each aspect of the Veteran's injured left arm.  

Left Arm Scar Tissue:

The scar tissue on the Veteran's left arm was rated as noncompensable from the date of discharge on July 31, 2005 to April 15, 2010.  From April 15, 2010, it has been rated as 20 percent disabling.  The evidence of record dated prior to April 15, 2010 consists of service treatment records, the VA reports dated in June 2005 and November 2009, VA treatment records, and the Veteran's statements.  This information indicates that a 10 percent rating was warranted for the Veteran's left forearm scar tissue prior to April 15, 2010.  

The Veteran's service treatment records note the Veteran's left forearm injury, and the surgery he needed to repair damage to the forearm.  Most of these records, to include the June 2005 separation reports of medical examination and history, do not provide details regarding the severity of the scars.  However, November and December 2004 treatment record do indicate that in the two months following the injury, a scar on the Veteran's left arm had been deemed adherent.  The November 2004 note indicates a scar that was adherent to "underlying tissue."  A December 2004 note indicates a "well healed scar" that was "markedly adherent to underlying bone, with tethering with flexion of the wrist."  

The June 2005 examiner noted that the Veteran sustained a shrapnel injury to his left forearm, which required subsequent surgical repair of the forearm tendons.  The examiner measured a 7 cm x 7.5 cm scar and a 9 cm x 1.5 cm scar.  The examiner characterized the scars on the left arm as tender and painful.  And the examiner noted the Veteran's complaints that he experiences sharp pain in the scar areas "with any range of motion of hand, wrist or with lifting."  Moreover, the Veteran indicated that the left arm scars affected his daily activities and occupation because the scars adversely affected his ability to drive and lift things.  But on examination, testing indicated no limitation of function or motion in the extremities.  

A May 2006 VA treatment record indicated several superficial scars on the Veteran's left forearm.  This record does not include any information about any sensation with the scars, or any limitation of function or motion.  

During his July 2008 hearing before the Board, the Veteran stated that the scars on his left forearm were painful.  

The November 2009 VA report noted two scars on the distal left forearm.  The examiner noted a 2.5 cm oval shaped scar and a 7 cm x 2cm scar.  The examiner indicated no soft tissue damage, stated that the scars were not disfiguring, and characterized the scars as well healed and stable.  But the examiner indicated that each scar was tender to palpation.  The examiner also noted "several shrapnel sites along the anterior surface just inferior to the bend of the elbow which measure 2mm & are slightly tender."  

Another November 2009 VA report found that the left forearm scars were not adherent.  The report indicated that the Veteran had difficulty in dorsiflexing his left wrist, and that he had left wrist radial range of motion of approximately 5 degrees out of a total of 20 degrees.  The report indicated that the difficulty related to a muscle, a tendon, or bone (fracture) disorder.  The report did not indicate that the Veteran's scars affected his range of motion or his function.  

This evidence dated prior to August 15, 2010 demonstrates that the Veteran's scar tissue has been productive of pain during the appeal period.  For that reason, a 10 percent rating was warranted under DC 7804.  

In assessing whether a higher rating was warranted between July 31, 2005 and August 15, 2010, the Board notes that it is not clear in the record whether the scar tissue on the Veteran's left forearm is entirely superficial, or includes a deep scar.  A deep scar is a scar that is associated with underlying soft tissue damage, while a superficial scar is a scar that is not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, DCs 7801 Note (2), 7802 Note (2).  The service treatment records dated in November and December 2004 indicated adherence to underlying tissue, while the VA evidence indicates superficial scar tissue.  

Nevertheless, for rating purposes, the exact nature of the Veteran's scar tissue should not be determinative for this particular disability evaluation.  That is because a rating in excess of 10 percent would be unwarranted here from July 31, 2005 to April 15, 2010 irrespective of whether the Veteran has deep or superficial scar tissue on his left forearm.  A 20 percent rating is warranted under DC 7801 for deep scars that are 77 square centimeters or greater.  And a higher rating may be warranted under DC 7805 for evidence of limitation of function as a result of the scar tissue.  38 C.F.R. § 4.118.  In this matter, the evidence clearly shows that the scar tissue on the left arm is less than 77 square centimeters.  And though the service treatment records indicate that scar tissue may have affected the Veteran's wrist flexion in the months following his injury, subsequent VA examination reports indicate that no limitation of motion has been associated with the Veteran's scar tissue.  38 C.F.R. § 4.118.  Rather, that evidence has consistently shown that the left forearm scars do not cause limitation of motion or function in the left arm.  See 38 C.F.R. § 4.71a, DCs 5206-5215.  As will be further detailed below, the preponderance of the evidence indicates that the Veteran's functional difficulties with his left forearm can be attributed to other aspects of his left forearm disorder.

The Board will next address whether a rating in excess of 20 percent has been warranted since April 15, 2010.  The evidence of record dated since April 15, 2010 is found in the April 15, 2010 VA examination report which formed the basis for the increased rating to 20 percent.  This examiner noted a 3x2 cm scar, a 3 cm vertical linear scar on the posterior forearm, and a 7cm linear scar on the medial aspect of the left lower forearm.  The Veteran indicated some numbness to touch.  The examiner noted the left hand as normal to appearance and function, and noted good grip strength.  On testing, the examiner noted no pain, weakness, fatigability, decreased endurance, incoordination, or instability, and no pain with repetitive motion.      

To warrant a rating in excess of 20 percent under 38 C.F.R. § 4.118, the evidence would need to indicate that the scars on the left forearm were deep and exceeded 465 square centimeters or severely limited the function of the right arm.  See 38 C.F.R. § 4.118, DCs 7801 and 7805.  But the evidence does not indicate that level of impairment.  Again, the left forearm scars are apparently well healed but mainly productive of pain.  The limitations of function and motion in the Veteran's left forearm can be attributed to other aspects of his left arm injury.  These will be discussed further below.  

In sum, between July 31, 2005 and April 15, 2010, a 10 percent disability rating has been warranted for the scar tissue on the left forearm.  A rating in excess of 20 percent has been unwarranted since April 15, 2010.  An increased rating is therefore due for a portion of the appeal period for the service-connected scar tissue on the left arm.  See Fenderson, supra.    

Ulna, Forearm, and Wrist:

Since July 2005, the Veteran has been rated noncompensable under DC 5299-5211 of 38 C.F.R. § 4.71a for residuals related to the fracture of his left ulna. 
Diagnostic Code 5299 represents an unlisted disability requiring rating by analogy to one of the disorders rated under the code.  See 38 C.F.R. § 4.27.  The RO has found DC 5211, which addresses impairment of the ulna, as the code most applicable to the bone damage the Veteran suffered from his injury.  Under DC 5211, ratings of 10 to 40 percent are authorized for such impairment as malunion and nonunion of the ulna bone.  The lowest rating of 10 percent is authorized for malunion of the ulna bone with bad alignment.  The ratings from 20 to 40 percent are authorized for various degrees of nonunion of the ulna bone.    

The relevant evidence addressing the orthopedic aspects of the Veteran's injury is found in the service treatment records, VA examination reports dated in June 2005, November 2009, and April 2010, in the VA treatment records, and in the Veteran's statements.  

During his Board hearing, the Veteran indicated while discussing his ulna bone that he feels that his ulna is deformed and that a portion of his ulna was missing as a result of the injury.  He stated that "[i]t's almost like a chunk is missing[.]"  The Board has considered his statements, particularly those that concern observable symptomatology such as pain and limitation.  See Layno, supra.  But on the issue of whether nonunion or malunion of the ulna is present, the Board has closely reviewed the medical evidence of record.  This evidence elucidates the status of the bone, which is an internal matter beyond the Veteran's capacity of observation.  And this evidence consistently indicates that the Veteran's ulna fracture has healed well.  See Espiritu, supra.  

The service treatment records note extensive treatment for the Veteran's left arm injury.  These records indicate that, as the Veteran recovered from his wounds, he complained of pain and discomfort on motion in this left arm and hand.  But the records indicate that the Veteran's fracture healed, and that there were no malunion or nonunion problems with the ulna.  Indeed, a November 5, 2004 x-ray indicated "excellent alignment" and that the ulna fracture was "healing well."  And a December 7, 2004 x-ray indicated a healed fracture.  

The June 2005 VA report indicates that the Veteran experienced pain with his scar tissue on his left forearm.  But the examiner indicated no problems with the ulna, and indicated full range of motion in the left arm.  A May 2006 VA treatment record, noting the Veteran's blast injury, found the Veteran without residual motor or sensory deficits.  And a September 2006 radiology report indicated no bone abnormality in the left forearm.  

A May 2007 VA treatment record notes the Veteran's complaints of pain on motion in his left forearm, "everytime he extends wrist or pronates."  The record indicated that the Veteran was unable to flex his wrist, moreover.  

The November 2009 VA report indicated full and normal range of motion in the entire left arm, with no diminished motion noted with the elbow, wrist, or fingers.  Another November 2009 VA report indicated, however, that the Veteran experienced limitation of motion in his left wrist, and that it was unclear whether muscular, nerve, or ulna disorder caused the limitation.  This report did note a July 2006 x-ray that indicated no bone abnormality in the left forearm.  And the examiner noted x-ray reports from September and December 2004 which indicated that the Veteran's ulna healed without malunion or nonunion problems.  

The April 2010 VA report noted a November 2009 x-ray report that found no disorder in the left forearm, other than a retained metallic fragment (addressed further below).  The examiner noted that the Veteran complained of pain in his left forearm, but indicated substantial range of motion, full function, and normal strength.  He noted wrist range of motion of 70 degrees dorsiflexion, 50 degrees palmar flexion, 50 degrees ulnar deviation, and 0 degrees radial deviation.  On testing, the examiner noted no pain, weakness, fatigability, decreased endurance, incoordination, or instability, and no pain with repetitive motion.  The examiner did note however an abnormal EMG study (addressed further below).  

Based on the evidence of record the Board finds a compensable rating under DC 5211 unwarranted during the appeal period.  The evidence shows that the ulna bone in the left forearm has healed without malunion or nonunion problems.  

The Board has reviewed other DCs pertaining to bone and joint disorders in the arm to determine whether the symptomatology here would support the award of a compensable rating under another code.  Under DCs 5205 through 5209 disorders of the elbow are rated.  The Board finds these DCs inapplicable because the evidence does not indicate any problems with the elbow, or with range of motion involving the elbow.  Indeed, the Veteran stated during his hearing that his bone damage was limited to his ulna, and that he did not experience symptoms involving his elbow.  There is no evidence of problems with the radius bone, so DCs 5210 and 5212 are not applicable either.  

Given the Veteran's complaints with pain on pronation, and pain on movement of his wrist, the Board has closely assessed whether a compensable rating would be warranted under DCs 5213, 5214, and 5215, which evaluate the lower arm and wrist.  See 38 C.F.R. § 4.71a. 

Under DC 5213, impairment of pronation of the forearm is rated.  The minimum compensable evaluation for pronation impairment is 20 percent for motion lost beyond the last quarter of the arc, where the hand does not approach full pronation.  In determining whether this evaluation would apply for the Veteran's pain on pronation, the Board recognizes that the record does not contain medical evidence specifically detailing the Veteran's range of motion on pronation, and at what point he experiences pain on pronation.  The only indication of difficulty during the appeal period is found in the May 2007 VA treatment record which noted pain on pronation.  Nevertheless, a compensable rating is unwarranted under this code because the remainder of the medical evidence indicates no significant limitation of motion in the forearm, to include movement on pronation.  Indeed, the November 2009 VA report supports this conclusion.  Though the report does not offer specific information regarding pronation, it nevertheless demonstrates that the Veteran's left forearm was evaluated for disability, and was found capable of active movement against full resistance.  Moreover, the other VA reports do not indicate a problem with pronation.  The Board finds that the evidence indicating no pronation problems preponderates against the isolated reference in the May 2007 treatment record.  As such, the preponderance of the evidence is against the assignment of a compensable evaluation under DC 5213.  

Under DC 5214, ankylosis of the wrist joint is rated.  This provision would not apply in this matter because none of the evidence of record indicates that the Veteran's left wrist joint is characterized by the "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (citing Stedman's Medical Dictionary 87 (25th ed. 1990)). 

Under DC 5215, limitation of motion of the wrist is evaluated.  The only authorized rating is 10 percent, for either limitation of dorsiflexion (extension) of less than 15 degrees, or limitation of palmar flexion in line with the forearm (0 degrees).  The evidence in this matter is divided as to the extent of the limitation in the Veteran's left wrist.  

As indicated, a May 2007 VA treatment record notes the Veteran's complaints of pain on motion "everytime he extends wrist" and found the Veteran unable to flex his wrist.  Similarly, one of the November 2009 reports stated that the Veteran's wound "affected his ability to dorsiflex his L wrist[.]"  Moreover, the Veteran has complained of pain on motion.  

Nevertheless, the Board finds that the preponderance of the evidence is against finding a compensable rating warranted under DC 5215.  The other November 2009 report and the April 2010 report do not indicate compensable limitation in the Veteran's left wrist.  The November 2009 report indicates active movement against full resistance in testing left wrist extension and flexion.  And the April 2010 report indicated 70 degrees extension and 50 degrees palmar flexion.  Moreover, this examiner noted no pain, weakness, fatigability, decreased endurance, incoordination, or instability on range of motion testing.  This examiner did indicate 0 degrees radial deviation in the left wrist, which shows some limitation of motion.  But this limitation is not compensable under DC 5215.  38 C.F.R. § 4.71, DC 5215.   

In sum, the Veteran has manifested some residuals of his ulnar fracture.  The evidence supports the conclusion that he has experienced some limitation of motion in the area of his wrist due to residuals related to the injury.  However, the evidence does not support the assignment of a compensable evaluation under DCs 5205 through 5215 for this limitation.  The evidence shows that the left ulna bone has healed without malunion or nonunion.  The evidence shows the Veteran has no trouble with his elbow, and has full range of motion in his elbow.  And though the evidence indicates some limitation of motion with the left wrist, the medical evidence of record that details actual assessment of the Veteran's range of motion indicates dorsiflexion beyond 15 degrees and palmar flexion beyond 0 degrees.  See 38 C.F.R. § 4.71a, DCs 5205-5215.  As such a compensable rating has not been warranted during the appeal period for any bone- or joint-related disorders in the left arm.  See Fenderson, supra.   

Neurological Impairment in the Left Forearm:

The Veteran was not service connected for a neurological disorder in his left arm from the date of his discharge in July 2005 until May 22, 2007.  From then, he has been service connected for a nerve injury rated as 20 percent disabling.  His disorder has been rated under DC 8514 of 38 C.F.R. § 4.124a.  

Under DC 8514, incomplete paralysis of the radial nerve is evaluated as 20 percent disabling for the major or minor limb if found to be mild, 30 percent for the major limb, and 20 percent for the minor limb, if found to be moderate, and 50 percent for the major limb, and 40 percent for the minor limb, if the condition is found to be severe.  The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.  

Complete paralysis will be evaluated as 70 percent for the major limb, and 60 percent for the minor limb, for drop of the hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger, or where the patient cannot extend the hand at the wrist, extend the proximal phalanges of the fingers, extend the thumb, or make lateral movement of the wrist, or where there is supination of the hand, weakened extension and flexion of the elbow, or where loss of synergetic motion of extensors seriously impairs the hand grip, or where total paralysis of the triceps occurs only as the greatest rarity.  38 C.F.R. § 4.124a.  

The record indicates that the Veteran's left arm is his minor upper extremity.  

The relevant evidence addressing the neurological aspects of the Veteran's injury is found in the service treatment records, VA examination reports dated in June 2005, November 2009, January 2010, and April 2010, in the VA treatment records, and in the Veteran's statements.  

The Veteran's service treatment records note the Veteran's left forearm disorder but do not provide detail regarding the neurological aspects of his injury.  Moreover, the June 2005 VA report did not provide specific neurological findings for the left arm despite noting the Veteran's complaints of sharp pain with any range of motion.  And the March 2006 VA treatment record noted no motor or sensory deficits in the left arm.  

But subsequent medical evidence indicates that the Veteran incurred a chronic neurological disorder due to his in-service blast injury.  A September 2006 VA treatment record noted pain and numbness in the left arm.  A June 2007 EMG test report noted "minor chronic denervation changes in the ulnar and radial distribution."  The examiner characterized the study as "mildly abnormal" and stated that the results were consistent with mild left radial and ulnar nerve injury.  The examiner stated that the dysesthesias are due to direct injury to the small branches of the radial and ulnar nerves.  One November 2009 VA report noted a sensory exam that indicated normal sensation to vibration, pinprick, light touch and position sense.  This report also noted normal reflexes in the left triceps, biceps, and brachioradialis.  But this report noted dysesthesia left dorsum hand and forearm.  

The April 2010 VA report noted the Veteran's complaints of pain.  The examiner indicated the pain was moderate, and noted some numbness over the injuries.  The examiner found no incapacitating symptoms, and indicated that the Veteran was fully functional in his daily activities.  He indicated that the Veteran was not then undergoing treatment, and was not using a brace.  This report noted the findings of the June 2007 EMG study.  On examination, the examiner indicated that light touch sensation appeared to be intact, that the Veteran's left arm appeared normal, and that he had full grip strength.  Again, this examiner indicated that testing did not indicate any pain, weakness, fatigability, decreased endurance, incoordination, or instability.  

As for lay evidence, the Veteran described his symptoms during his Board hearing, stating that when he moved his arm he feels pain, numbness, and a tingling sensation in his left wrist area.  See Layno, supra.   

The evidence establishes that an injured nerve in the left forearm is a residual of the in-service injury.  The evidence supports the conclusion that the injury is chronic and fully a result of the original blast.  As such, the Board finds a July 31, 2005 effective date warranted for the neurological aspect of the Veteran's left forearm injury.  And the Board finds that a 20 percent rating has been warranted for the mild symptoms associated with the disorder since that date.  See 38 C.F.R. § 4.124(a), DC 8514.  

The Board notes that a May 2007 effective date has been assigned for this particular aspect of the injury.  That is the date of an EMG test that confirmed the Veteran's nerve injury.  But the Board finds the earlier effective date warranted.  At separation from service, the Veteran claimed service connection for all aspects of his left arm disorder.  See Clemons and Fenderson, both supra.  And the record indicates that the Veteran has had a nerve disorder since service - that the initial blast injury entailed neurological damage as well as muscular, tendon, bone, and skin damage.  Granting the Veteran the benefit of the doubt, the Board finds that the Veteran has experienced symptoms associated with his nerve injury during the entire appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board finds a rating in excess of 20 percent unwarranted during the appeal period however.  As the Veteran is right-hand dominant, the next highest rating under DC 8514 is 40 percent, which is warranted for severe incomplete paralysis in the minor extremity.  Based on the medical evidence, and the Veteran's own statements, the neurological symptoms in the left forearm cannot be described as severe.  The EMG testing in 2007 indicated mild impairment, and the medical evidence clearly establishes full use of the left upper extremity.  Moreover, the Veteran's symptoms are sensory so cannot be evaluated as complete paralysis.  

The Board has looked at alternative DCs to determine whether an increased rating would be warranted here under another code.  In particular, the Board looked closely at DCs 8515 and 8516, which address nerves in the upper extremity area.  But under these codes as well evidence of severe symptomatology would be necessary to grant a rating in excess of 20 percent for impairment in the minor extremity.  

In sum, a 20 percent rating has been warranted under DC 8514 effective July 31, 2005.  See 38 C.F.R. § 4.124a.  

Muscle Damage in the Left Forearm:

The Veteran has been service connected for injuries to Muscle Group (MG) VII and MG VIII under 38 C.F.R. § 4.73.  Since April 15, 2010, he has been rated as 10 percent disabled under DC 5307 for impairment in MG VII.  38 C.F.R. § 4.73.  The RO relied on a hyphenated DC (DC 7804-5307) to rate MG VII.  In assigning hyphenated DCs, the number assigned to the residual condition on the basis of which the rating is determined will generally represent injuries.  Diseases will be identified by the number assigned to the disease itself, with the residual condition added, preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  See also Tropf v. Nicholson, 20 Vet. App. 317 (2006).  Since July 31, 2005, he has been rated as 10 percent disabled under DC 5308 for impairment in MG VIII.  

Under DC 5307, MG VII is rated.  This MG addresses flexion of wrist and fingers, those muscles arising from internal condyle of the humerus, flexors of the carpus and long flexors of fingers and the thumb, and the pronator.  Muscle disability under this provision is evaluated as follows: slight (0 percent); moderate (10 percent for either upper extremity); moderately severe (20 percent for the non-dominant upper extremity); and severe (30 percent for the non-dominant upper extremity).  38 C.F.R. § 4.73.  

Under DC 5308, MG VIII is rated.  This MG comprises the muscles arising mainly from the external condyle of the humerus.  The functions of these muscles include extension of the wrist, fingers, and thumb, and abduction of the thumb.  Under this DC, a noncompensable evaluation is warranted if impairment of this muscle group is slight; a 10 percent rating is warranted if impairment of this muscle group is moderate; a 20 percent rating is warranted if impairment of this muscle group is moderately severe; and a 20 percent rating is warranted if it is severe (in the non-dominant hand).  38 C.F.R. § 4.73.   

Evaluating residuals of a muscle injury entails reviewing the initial injury.  In this case, the Veteran's service treatment records confirm that during active service on September 8, 2004 the Veteran's left arm was wounded by an explosive device.  A treatment record dated on September 8, 2004 indicated superficial fragment wounds along with an ulna fracture.  A treatment record dated on September 9, 2004 indicated an entry and exit wound in the left forearm.  A September 10, 2004 operation report stated that the Veteran's wound was over the dorsal ulnar aspect of the mid forearm.  The report indicated that the wound had been debrided on two previous occasions.  The wound was clean, and very minimal additional excisional debridement was required at the wound margins.  The report indicated that delayed primary closure would be performed.  The report indicated that the Veteran experienced a laceration of muscle tendon structures on the dorsal ulnar side, the majority of which were incomplete.  The report indicated that the extensor digiti minimi was completely lacerated and retracted.  The operation report indicated that the surgeon performed wound debridement and irrigation of the left forearm, a repair of the extensor digiti minimi tendon, and delayed primary wound closure.  

With regard to muscle disability in general, the Board notes that the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  See generally 38 C.F.R. § 4.73.

Under VA regulations, a "slight" muscle disability results from an injury that is a simple muscle wound without debridement or infection.  See 38 C.F.R. § 4.56 (d)(1)(i).  Service department records must show a superficial wound with brief treatment and return to duty, as well as healing with good functional results.  There must be no evidence of any of the cardinal signs or symptoms of muscle disability.  See 38 C.F.R. § 4.56 (d)(1)(ii).  The objective findings must show that there is a minimal scar, and must be negative for evidence of a fascia defect, atrophy, or impaired tonus, as well as be negative for impairment of function or retained metallic fragments in the muscle tissue.  See 38 C.F.R. § 4.56 (d)(1)(iii).

Moderate disability of muscles results from through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  It requires some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles results from through and through or deep penetrating wound with debridement, prolonged infection, sloughing of soft parts, and intermuscular scarring.  It requires indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of the muscles results from through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, sloughing of soft parts, and intermuscular binding and scarring.  It requires ragged, depressed and adherent scars; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, the following are also signs of severe muscle disability: (a) x-ray evidence of minute multiple scattered foreign bodies; (b) adhesion of the scar; (c) diminished muscle excitability on electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile; or (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

Finally, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).

In this matter, the evidence clearly indicates that the explosive device that injured the Veteran caused through-and-through injuries to two MGs, an open fracture, and tendon damage.  Moreover, x-ray evidence indicates retention of a small metallic foreign body.  However, the Board finds that, during the appeal period, MGs VII and VIII have been productive of moderate impairment.  

As indicated earlier, the June 2005 VA report noted the nature of the Veteran's wound to his left ulna, and the scar tissue that resulted.  The examiner did not provide any specific findings regarding the injury to the Veteran's muscles.  The examiner did indicate that the Veteran's muscle strength was equal bilaterally, and that no change in range of motion was noted.  The examiner noted the Veteran's complaints of pain, but noted no weakness, or increased pain as a result of repetitive testing.  Moreover, the May 2006 VA treatment record indicated no residual motor or sensory deficits.  This record also indicated normal bulk and tone.  A September 2006 VA x-ray indicated a small metallic foreign body in the mid and anterior aspect of the left forearm.  But this report did not indicate minute multiple scattered foreign bodies, intermuscular scarring, or any other abnormality regarding MGs VII and VIII.  VA treatment records dated in May 2007 indicated "residue weakness" but also noted left hand grasping of 4/5, and characterized the Veteran's left arm strength as normal.  And June 2007 EMG testing indicated muscle atrophy, but no abnormal muscle tone or bulk.   

The November 2009, January 2010, and April 2010 VA reports also indicate mild to moderate muscular disability.  

One November 2009 VA report indicated normal reflexes in the left arm and hand.  This report indicated active movement against resistance on flexion and extension in the left wrist.  And this report indicated active movement against resistance in flexion and abduction of the left fingers, and in thumb opposition.  The examiner noted normal muscle tone and no evidence of muscle atrophy.  The other November 2009 VA report indicated confusion regarding the source of the Veteran's difficulty with dorsiflexion in his left wrist.  The examiner stated that it was not clear whether the problem was caused by muscle injury, tendon injury, or by the distal ulnar fracture.  Nevertheless, that examiner found full muscle strength, no muscle tissue loss, no intermuscular scarring, and normal muscle function to perform activities of daily living.  This examiner also indicated no muscle herniation, loss of deep fascia or muscle substance, and no loss of motion due to muscle injury (but the examiner also indicated no residuals of nerve, tendon, and bone damage, which is a finding directly contradicted by other medical evidence).  The examiner found that the Veteran's decreased radial motion in his left wrist was not due to a muscle injury.  Later in the report the examiner indicated that muscle disability caused mild impact on exercise and sports.    

The January 2010 VA examiner indicated that the Veteran experienced a through and through injury to "[m]uscle groups of finger flexion and abduction and wrist extension[.]"  In support, the examiner noted the Veteran's scars, and his abnormal neurological examination.  The examiner characterized the level of disability as moderate.  

The April 2010 VA report indicated good grip strength in the left hand, and indicated a functional left arm.  As indicated, this examiner found no pain, weakness, fatigability, decreased endurance, incoordination, instability, or pain with repetitive motion.  But the examiner did note loss of muscle substance.  He indicated, "some loss of subcutaneous tissue over the medial aspect of the left lower forearm.  These appear to be group VII and group VIII."    

During the July 2008 Board hearing, the Veteran's representative indicated that the Veteran experienced through and through injuries in MGs VII and VIII.  He indicated that the Veteran's muscle injuries should be evaluated as moderately severe.  But during his testimony, the Veteran did not indicate weakness or lack of function in his left arm, despite noting pain, numbness, and tingling in his forearm area.  See Layno, supra.  

Based on this evidence, the Board finds that each MG should have been separately rated during the appeal period as moderately impaired.  The evidence clearly shows that each MG experienced a through-and-through injury.  See 38 C.F.R. § 4.56(b).  See also Jones v. Principi, 18 Vet. App. 248 (2004) (each MG damaged by a through-and-through injury, even if located in the same anatomical region, must be rated "as no less than a moderate injury[.]")  Moreover, the evidence clearly shows that, though the Veteran has retained strength and functionality in his left upper extremity, he has "some loss of deep fascia or muscle substance" on the left forearm.  See 38 C.F.R. § 4.56(d)(2).  The April 2010 VA report demonstrates this.  Therefore, for each muscle injury, the Veteran should be rated as 10 percent disabled, effective July 31, 2005.  This finding will not change the rating or effective date that has been assigned for MG VIII.  But this finding will result in the assignment of an effective date earlier than the currently assigned date of April 15, 2010 for MG VII.  See 38 C.F.R. § 3.400.  This is appropriate because the through-and-through injury and residual moderate symptomatology have existed since service (throughout the entire appeal period for each MG).  See Fenderson and Clemons, both supra.   

But the Board finds a higher rating unwarranted here.  Again, the service treatment records and x-ray evidence document the severity of the Veteran's initial injury - shrapnel, a piece of which remains in the Veteran's soft tissue, penetrated two muscle groups causing an open fracture of the ulna.  But since recovery, the Veteran's muscle disability cannot be seen as moderately severe or severe.  The evidence of record - both lay and medical - shows that the Veteran has recovered well from his injuries.  Though the April 2010 VA examiner noted loss of subcutaneous muscle tissue, there is no evidence of record of severe muscle disability.  Indeed, compared to his right arm, the Veteran's left arm has been found to have normal muscle strength and endurance.  Extensive testing performed in November 2009 demonstrated this.  See 38 C.F.R. § 4.56(d)(3).

The Board notes again certain confusion of record regarding the source of the Veteran's pain, numbness, and tingling.  It is not firmly established in the record whether these symptoms relate to the muscle injury, the nerve injury, the bone injury, or the tendon injury.  So the Board finds it appropriate to rate the Veteran under each of the separate relevant DCs.  In doing so, the Board has considered 38 C.F.R. § 4.55(a), which states that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  Though the Veteran's neurological symptoms may be one in the same with his muscle symptoms, and may affect the same function, the preponderance of the evidence does not indicate that the symptoms have the same source, or affect the same function.  So separate ratings for muscle symptoms and nerve symptoms will be awarded here.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Lower Leg Disorders 

Effective July 31, 2005, the Veteran has been rated as 0 percent disabled for muscle strains in the lower portion of each leg.  The Veteran has been rated under the hyphenated DC 5312-5022 of 38 C.F.R. §§ 4.71a, 4.73.   

Under DC 5312, MG XII is rated.  This MG includes the muscles involved in extension of the toes, and stabilization of the arch.  A 0 percent disability rating is warranted where the disability is slight.  A 10 percent disability rating is warranted for moderate disability.  A 20 percent rating is warranted for moderately severe disability.  And a maximum 30 percent disability rating is warranted for severe disability.  38 C.F.R. § 4.73, DC 5312.  

Under DC 5022, periostitis is rated.  Periostitis is a medical condition caused by inflammation of the periosteum, a layer of connective tissue that surrounds bone.  This disorder is to be rated based on limitation of motion of the affected part similar to the way in which the code rates degenerative arthritis under DC 5003.  When limitation of motion is noncompensable under the appropriate DC, a 10 percent rating should be applied for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, DCs 5003, 5022.   

The relevant evidence addressing the Veteran's lower legs is found in the service treatment records, VA examination reports dated in June 2005, November 2009, and April 2010, in the VA treatment records, and in the Veteran's statements.  

The Veteran's service treatment records indicate that the Veteran reported bilateral lower leg pain from running.  The records do not indicate that his pain related to the September 2004 blast.  The June 2005 separation report of medical history noted bilateral tibialis muscle strain.  

The June 2005 VA examiner noted bilateral shin splints.  The examiner indicated that the Veteran reported onset of his pain in October 2002, due to marching and running.  The examiner noted equal muscle strength and full range of motion, and noted no further pain, no weakness, or increased pain during repetitive movements or when resistance was applied to the joints.  The examiner did note tenderness to palpation on anterior portion of the bilateral lower legs.  The examiner diagnosed the Veteran with bilateral tibialis muscle strain.  

The May 2006 VA treatment record noted normal bulk and tone on motor testing, and noted "[m]otor exam 5/5 in all groups."  The examiner also indicated normal gait.  

One November 2009 VA report indicated full and normal range of motion against resistance in the lower extremities, noting normal muscle tone and no atrophy.  This report also noted full and normal reflexes in the lower extremities.  The other November 2009 VA report did not comment on the Veteran's lower extremities. 

The April 2010 VA report indicated no abnormalities in the anterior tibialis muscles, no muscle atrophy, no swelling, no deformities, and no tenderness to palpation.  The examiner noted good strength on dorsiflexion of both feet.  And the examiner noted no pain, weakness, fatigability, decreased endurance, incoordination, or instability.  

During his Board hearing, the Veteran indicated that his lower leg problems were not associated with the shrapnel wounds.  He indicated onset of the problems during basic training.  He indicated pain, "off and on."  He stated that he experiences pain "probably twice a week" and that the pain was not "that severe of a pain."  See Layno, supra.  

Based on this evidence, the Board finds a compensable rating unwarranted under DC 5312 or DC 5022.  The record indicates that the Veteran's disorder is slight.  There is no evidence of record detailing the cardinal signs and symptoms of muscle disability such as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  See 38 C.F.R. § 4.73.  The evidence certainly does not indicate symptoms indicative of moderate muscle disability (for which a 10 percent rating would be warranted) such as a through-and-through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  Nor does the evidence indicate a loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue.  38 C.F.R. § 4.56(d)(2).  The record indicates that the Veteran experienced some soreness in his shin areas during service, and that such soreness has occasionally manifested since service.  The evidence does not indicate limitation of motion or function due to muscular disability.  See 38 C.F.R. § 4.56 (d)(1)(iii).  And the evidence of record does not indicate that periostitis has caused limitation of motion or function.  See 38 C.F.R. § 4.71a, DCs 5003, 5022.  Hence, 0 percent ratings have been appropriate during the appeal period for the Veteran's bilateral lower leg disorders.   

	Summary

The Board finds several increased ratings warranted in this matter.  A rating increase from 10 to 20 percent has been warranted for the Veteran's low back disorder, effective July 31, 2005.  A rating increase from 0 to 10 percent has been warranted for the Veteran's scar on his right cheek, effective July 31, 2005.  A rating increase from 0 to 10 percent has been warranted for the Veteran's scar, postoperative left varicolectomy, effective July 14, 2008.  A rating increase from 0 to 10 percent has been warranted for the Veteran's left arm scars, from July 31, 2005 to April 15, 2010.  A rating of 20 percent has been warranted since July 31, 2005 for the Veteran's nerve disorder in his left arm.  In effect, that award grants an earlier effective date - from May 22, 2007 to May 31, 2005 - for the 20 percent rating.  Similarly, a rating of 10 percent has been warranted since July 31, 2005 for impairment in MG VII.  That award results in an earlier effective date from April 15, 2010 to July 31, 2005.    

The Board again notes that, in rating the Veteran's musculoskeletal disabilities, it has evaluated whether functional loss has been evident as a result of pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  In consideration of this authority, the Board has found that the Veteran's complaints of pain on motion in his back supported a higher rating for his lower back disorder in spite of the evidence indicating full range of motion.  But rating increases for the other musculoskeletal disorders - in the Veteran's left arm and lower legs - are not warranted based on this authority.  As indicated earlier, the VA examiners who assessed the Veteran's left arm and leg disorders noted the Veteran's complaints of pain.  But these same examination reports indicate no additional functional loss due to pain, weakness, excess fatigability, or incoordination.  

Finally, the Board has also considered the issue of whether a schedular evaluation assigned for any of the Veteran's disorders is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must then consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  When comparing the Veteran's overall disability picture with the level of disability contemplated by the Rating Schedule, the schedular evaluations regarding the Veteran's disorders are adequate.  

As noted above, higher ratings would have been warranted for the disorders at issue if worse symptomatology were documented in the record.  Therefore, the schedular evaluations are adequate and no referral is required.


ORDER

1.  From July 31, 2005, entitlement to a 20 percent rating, for the Veteran's service-connected lower back disorder, is granted, subject to laws and regulations governing the payment of monetary awards.   

2.  From July 31, 2005, entitlement to a 10 percent rating, for a scar on the Veteran's right cheek, is granted, subject to laws and regulations governing the payment of monetary awards.   

3.  Prior to July 14, 2008, entitlement to a compensable disability rating, for the Veteran's scar, postoperative left varicolectomy, is denied.     

4.  From July 14, 2008, entitlement to a 10 percent rating, for the Veteran's scar, postoperative left varicolectomy, is granted, subject to laws and regulations governing the payment of monetary awards.   

5.  From July 31, 2005 to January 17, 2006, entitlement to a compensable evaluation for scar tissue on the right arm is denied.      

6.  From January 17, 2006, entitlement to a rating in excess of 30 percent for scar tissue on the right arm is denied.  

7.  From July 31, 2005 to April 15, 2010, entitlement to a 10 percent disability rating for scar tissue on the left arm is granted, subject to laws and regulations governing the payment of monetary awards.  

8.  From April 15, 2010, entitlement to a rating in excess of 20 percent, for scar tissue on the left arm, is denied.    

9.  Entitlement to a compensable rating for damage to the ulna, to include limitation of motion and function associated with bone damage in the left upper extremity, is denied.   

10.  From July 31, 2005 to May 22, 2007, entitlement to a 20 percent disability rating for nerve damage in the left arm is granted, subject to laws and regulations governing the payment of monetary awards.  

11.  From May 22, 2007, entitlement to a rating in excess of 20 percent for nerve damage in the left arm is denied.  

12.  From July 31, 2005 to April 15, 2010, entitlement to a 10 percent disability rating for the injury to MG VII is granted, subject to laws and regulations governing the payment of monetary awards.  

13.  From April 15, 2010, entitlement to a rating in excess of 10 percent for the injury to MG VII is denied.   

14.  Entitlement to a disability rating in excess of 10 percent for the injury to MG VIII is denied.  

15.  Entitlement to a compensable evaluation for a left lower leg muscle strain is denied.    

16.  Entitlement to a compensable evaluation for right lower leg muscle strain is denied.   


REMAND

The Board finds remand warranted for additional medical inquiry into the Veteran's service-connected eye disorder, and for consideration of whether a total disability rating based on individual unemployability (TDIU) is warranted here.  

With regard to the Veteran's eyes, the record is unclear as to which of the Veteran's eyes was damaged during service.  Rating decisions, the SOC, and the SSOC of record indicate that the Veteran injured his left eye during service.  But during his hearing before the Board, the Veteran clearly indicated that it was his right eye that was injured during service.  A medical professional should address this issue, and the discrepancy should then be resolved in a SSOC.  

Also, the Veteran has maintained that his service-connected disorders have rendered him unemployable.  He asserted this in a January 2009 claim of record.  As such, a TDIU claim should be adjudicated.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Office of the General Counsel Precedent Opinion (VAOPGCPREC) 6-96 (August 16, 1996); VAOPGCPREC 12-2001 (July 6, 2001).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination with an appropriate specialist to determine the nature and severity of the Veteran's eye disorder(s).  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

2.  The examiner should provide an opinion as to which of the Veteran's eyes was injured during service.  Any conclusion reached should be supported by a rationale.

3.  The RO should then develop a claim for a TDIU, to include appropriate VCAA notification and assistance.  

4.  The RO should then readjudicate the issues on appeal, to include the claim for a TDIU.  If a determination remains unfavorable to the Veteran, the RO should issue a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue(s).  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


